FILED
                             NOT FOR PUBLICATION                            MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARLENE D. ROWLAND,                                No. 10-70428

               Petitioner,                        LABR No. 08-108

  v.
                                                  MEMORANDUM *
UNITED STATES DEPARTMENT OF
LABOR; et al.,

               Respondents.



                      On Petition for Review of an Order of the
                                Department of Labor

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Arlene D. Rowland petitions pro se for review of the Department of Labor’s

Administrative Review Board (“ARB”) order dismissing her whistle-blower

complaint under the Sarbanes-Oxley Act of 2002 (“SOX”), 18 U.S.C. § 1514A.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Rowland’s
request for oral argument is denied.
We have jurisdiction under 18 U.S.C. § 1514A(b)(2)(A) and 49 U.S.C.

§ 42121(b)(4). We review the ARB’s decision pursuant to the Administrative

Procedure Act and will reverse only if the decision is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” Coppinger-Martin

v. Solis, 627 F.3d 745, 748 (9th Cir. 2010) (citation and internal quotation marks

omitted). We deny the petition.

      The ARB did not err by dismissing Rowland’s complaint because Rowland

failed to raise a genuine dispute of material fact as to whether Prudential Equity

Group, LLC’s filing of a lawsuit to confirm an arbitration award constituted an

adverse action under the SOX. See 18 U.S.C. § 1514A(a) (SOX whistle-blower

provision); Van Asdale v. Int’l Games Tech., 577 F.3d 989, 996 (9th Cir. 2009)

(elements of prima facie case under SOX whistle-blower provision).

      Rowland’s remaining contentions are unpersuasive.

      Rowland’s request for judicial notice is denied as unnecessary because

respondents have included the necessary parts of the administrative record in the

excerpts of record.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-70428